Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-22 are withdrawn from further consideration. Applicant made the election of Group I, directed to the personal holding device, and further elects Species 3, shown in Figures 7 and 8, with traverse, in the response dated 07/13/2021 is acknowledged. 
Note that applicant remove certain limitations in claim 1 and asserts that claims 1-15 are readable on the elected species of figures 7 and 8.
Applicant traverses that the the inventions to be distinct, they must be patentable over each other.  Also applicant asks that if the Examiner finds prior art that anticipates the claims of Group I, would it be the Examiner's position that the claims of Group II are patentable over 
that art? Similarly, if the Examiner finds prior art that anticipates the claims of Group II. Is it the Examiner's position that the claims of Group I are patentable over that art? Only if the answer to these questions is affirmative, should the restriction requirement be maintained.
It is noted that restriction/election is made prior to the examination.  So the examiner cannot make any prediction whether the claims as presented in this instant are patetable.  In the event that the claims directed to the subcombination is patentable, the allowed claims are permitted to be rejoined with the combination with the purse given the new combination claim incorporate all limitations from the subcombination.  
Regarding the election of species, applicant asserts that the claim are directed Unity of Invention.  Note that Unity of Invention is a process going through 371 Application process entering the national phase of the Patent Cooperation Treaty by the fulfillment of certain 

The amendment dated 07/13/2021 are non-compliance.  Applicant is noted that withdrawn claims must be identified with “Withdrawn”

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the fasteners removably couple the straps and the  change of the size of the humps/slots in claims 5 and 10.  
The drawings are objected to: the drawings fails to the show the removable fastener 112 coupled to the parallel straps in fig. 7 to enable the removably securing of the fasteners 112.
Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  It is unclear how fastener 112 attached to the two parallel straps in fig. 7.  It seems that straps 114 are merely hook onto the fastener 112 onto the two edges in fig. 7.  Therefore, the straps are removably coupled to the fasteners 112, and not to sheet via the fasteners.  Please explain the two parallel straps are attached.

Claims 1, 5, 6, 7, 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abel (5163914).  Abel teaches a top sheet 22, a bottom sheet 20, undulating straps 30A, fasteners 20A, and hook and loop fasteners at 23A.
Regarding claims 6 and 14, note that the bottle is recited as an intended use as set forth in the claim 1.

Claims 7-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Faz (6065659).   Faz teaches a device with parallel undulating straps 36, and fasteners (stitching), and removable hook and loop fastener at 28.  Faz meets all claimed limitations except for the plurality layers. 
Regarding claim 8, note portion 24.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Faz.  To the degree it is argued that the straps are not proximate, it would have been obvious to one of ordinary skill in the art to provide straps being proximate to each other to accommodate the desired length of the contained objects. 
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Faz (6065659) in view of Yoosefi (9597789).   Faz meets all claimed limitations, as set forth supra, except for the plurality layers. 
Yoosefi teaches a plurality of layers
(19)    In many such embodiments, the flexible tool holder may be made of any number of layers of suitable flexible materials, capable of being folded or  rolled into a compact form along the compacting axis (30).  For example, in  embodiments the flexible material can be formed from a single material or, as  shown in FIG. 2A, multiple layers of materials including outer layers (36) and  inner layers (38) and (40). (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide to provide layers to provide added security and/or protection and/or durability
Regarding claim 6, note the bottle recited as an intended use.  Container 32 meets the bottle claim.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the Faz rejection, as set forth above, and further in view of Fleming (5174447) or Reed (1437359) or McKenzie (5337907) or Etzler (D699030). It would have been obvious to one of ordinary skill in the art to provide the extending to the periphery of the top sheet as taught by Fleming, at 30/44/44 or Reed, at 16 or McKenzie provide the desired retaining for the desired objects to be retained.
Claims 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Faz rejection, as set forth above in view of Baird (6098558) or Kinskey (8875883) or Acheson (1703132).  
 Baird teaches that it is known in the art to provide fasteners removably couple the straps:
As mentioned above, lateral attachment 26 comprises direct sewing,  adhesive gluing, hook-and-loop fastening, sonic welding or any other secure  attachment method. (with emphasis)

Kinskey teaches: 
(22)    Each of the plurality of sleeves 30, 40, 50 can be coupled to another of the sleeves 30, 40, 50 and/or the main panel 15 at coupling points 37, 47,  57.  
… 
Exemplary methods of coupling can include, but are not limited to, stitching, adhesives, snaps, rivets, bindings, other appropriate fasteners, hook and loop fasteners, welding, soldering, casting, molding, and combinations thereof. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide removable fasteners as taught by Kinskey or Bair or Acheson to enable the sizing of the loop.

Claims 7, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mackinder (7017590) in view of Mieck (20180168307).  Mackinder teaches a sheet of flexible material having a front surface, a back surface and a longitudinal axis, undulating straps 47 coupled to the front surface of the sheet of material parallel to the longitudinal axis forming humps and valleys at 26 and valleys at 47 and fasteners (stitching). Mackinder meets all claimed limitations except for the hook and loop in the back. Mieck teaches that it is known in the art to provide attachment at 25 that can be hook and loop
wherein the retaining appliance is  a press button connection, a Velcro-type connection, a latch connection, a hook  connection, a snap-in connection, in particular a clip connection, or a  magnetic connection with associated retaining elements. (with emphasis)
It would have been obvious to one of ordinary skill in the art to provide hook and loop in the back to enable the attachment to another object. 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mackinder rejection, as set forth above, and further in view of Yoosefi (9597789).  Mackinder rejections meets all claimed limitations, as set forth supra, except for the  plurality of layers
(19)    In many such embodiments, the flexible tool holder may be made of any number of layers of suitable flexible materials, capable of being folded or  rolled into a compact form along the compacting axis (30).  For example, in  embodiments the flexible material can be formed from a single material or, as  shown in FIG. 2A, multiple layers of materials including outer layers (36) and  inner layers (38) and (40). (with emphasis)
It would have been obvious to one of ordinary skill in the art to provide to provide layers to provide added security 
Claims 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Mackinder rejection, as set forth above in view of Baird (6098558) or Kinskey (8875883) or Acheson (1703132).  

.  Baird teaches that it is known in the art to provide fasteners removably couple the straps:
As mentioned above, lateral attachment 26 comprises direct sewing,  adhesive gluing, hook-and-loop fastening, sonic welding or any other secure  attachment method. (with emphasis)

Kinskey teaches: 
(22)    Each of the plurality of sleeves 30, 40, 50 can be coupled to another of the sleeves 30, 40, 50 and/or the main panel 15 at coupling points 37, 47,  57.  
… 
Exemplary methods of coupling can include, but are not limited to, stitching, adhesives, snaps, rivets, bindings, other appropriate fasteners, hook and loop fasteners, welding, soldering, casting, molding, and combinations thereof. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide removable fasteners as taught by Kinskey or Bair or Acheson to enable the sizing of the loop.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Mackinder rejection, as set forth above, in view of Faz (6065659) or Mackenzie (6250470) or Streeter et al. (8785778).  it would have been obvious to one of ordinary skill in the art to provide parallel straps as taught by Faz or Mackenzie, at 18/30, or Streeter, at 32a-c, to provide added security and/or to accommodate the length of the contained object.
Regarding claim 12, note that “proximate” is broad and the parallel loops in Faz or Mackenzie or Streeter are considered proximate.  In the alternative, it would have been obvious .
Claims 6, and14 are rejected under 35 U.S.C. 103 as being unpatentable over the Mackinder rejection, as set forth above, in view of Fontanesl (7694823).  It would have been obvious to one of ordinary skill in the art to use the device to store bottles to accommodate the desired object.

Claims 1-4, 6-9, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frye et al. (20060207902).  Frye teaches the layers, the straps at 28 forming the undulating humps and valleys and the hook at loop at 25/28 in the back. 
[0023] The carrier body 10 is constructed of layers of various materials sewn  together.  In one embodiment, a layer of neoprene material is sandwiched  between layers of duck cloth. (with emphasis)
	Regarding claim 2, note portion 36.
Claims 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Frye rejection, as set forth above in view of Baird (6098558) or Kinskey (8875883) or Acheson (1703132).  Baird teaches that it is known in the art to provide fasteners removably couple the straps:
As mentioned above, lateral attachment 26 comprises direct sewing,  adhesive gluing, hook-and-loop fastening, sonic welding or any other secure  attachment method. (with emphasis)

Kinskey teaches: 
(22)    Each of the plurality of sleeves 30, 40, 50 can be coupled to another of the sleeves 30, 40, 50 and/or the main panel 15 at coupling points 37, 47,  57.  
… 
Exemplary methods of coupling can include, but are not limited to, stitching, adhesives, snaps, rivets, bindings, other appropriate fasteners, hook and loop fasteners, welding, soldering, casting, molding, and combinations thereof. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide removable fasteners as taught by Kinskey or Bair or Acheson to enable the sizing of the loop.
Claims 6, 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frye rejection, as set forth supra, and further in view of Kaiser (1155581). It would have been obvious to one of ordinary skill in the art to provide parallel straps as taught by Kaiser to acoomodate the length of the object.  
Also, it would have been obvious to one of ordinary skill in the art to provide bottle as taught by Kaiser to contain the desired contents.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/            Examiner, Art Unit 3733